Exhibit 10.1

 

2005 Bonus Plan for Executive Officers of HomeBanc Corp.

 

On April 11, 2005, the Compensation Committee (the “Committee”) of the Board of
Directors of HomeBanc Corp. (the “Company”) established a bonus pool (the “2005
Bonus Pool”), which, if funded, may be allocated by the Committee among the
Company’s executive officers. The Committee retains the sole discretion whether,
and in what amount, to ultimately fund the 2005 Bonus Pool, and funding of the
2005 Bonus Pool will generally depend upon the Company’s performance as measured
against established business and financial goals, including, without limitation,
the Company’s achievement for the year ended December 31, 2005, of targeted
levels of real estate investment trust (“REIT”) taxable earnings for 2005 and
pre-tax earnings (loss) under generally accepted accounting principals.

 

Allocation of 2005 Bonus Pool

 

The 2005 Bonus Pool would be allocated to the executive officers based upon
performance as measured against the following business and financial goals: (1)
associate satisfaction; (2) customer satisfaction; (3) market share, measured in
terms of the total mortgage loan production by HomeBanc Mortgage Corporation,
the Company’s taxable REIT subsidiary and principal operating subsidiary; and
(4) financial performance, measured in terms of the Company’s total cost to
produce mortgage loans. The Company must achieve a minimum threshold target for
each of these goals in order to receive any portion of the 2005 Bonus Pool
allocated to that particular goal. The Committee will also consider the
individual performance and contributions to the Company of each executive
officer in determining the final amount of any 2005 bonuses awarded to each
executive officer. In determining awards under the 2005 Bonus Pool, 75% of any
awards to the Company’s chief executive officer and to its president, chief
financial officer and chief operating officer, would be based upon the
achievement of corporate objectives, and the remaining 25% of any such awards
would be based upon the achievement of individual objectives. For all other
executive offices, 50% of any awards under the 2005 Bonus Pool would be based
upon the achievement of corporate objectives and 50% of any such awards would be
based upon the achievement of individual objectives.

 

Target Maximum Bonuses

 

The target maximum potential cash bonus award for the Company’s Chief Executive
Officer and for its President, Chief Operating Officer and Chief Financial
Officer is 75% of base salary. For all other executive officers, the target
maximum potential cash bonus award is 50% of such executive officer’s base
salary.



--------------------------------------------------------------------------------

Awards under the LTIP

 

In addition to cash bonuses under the 2005 Bonus Pool, executive officers will
be eligible to receive awards under the Company’s Amended and Restated 2004
Long-Term Incentive Plan, to be determined based upon the achievement of
corporate objectives and individual objectives.

 

* * * * *